DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear or defined what would qualify diameters to be “similar” in diameter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Niemkiewicz (US 3589651).

Regarding claim 1, Niemkiewicz teaches a tape elevation adjustment device (K) for use with an aircraft arresting system (D), comprising: a housing (#32); first and second horizontal sheave rollers (#60; Fig. 4) positioned within the housing (Fig. 4); a tape entrance area and a tape exit area (annotated figure); wherein tape (H) enters the tape entrance area at a first elevation (annotated figure) and exits the tape exit area at a second elevation (annotated figure).
Niemkiewicz discloses the claimed invention except for the second elevation being higher than the first elevation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the tape from entering at a higher elevation than it exits to entering at a lower elevation than it exits, since it has been held that a mere design choice involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Niemkiewicz to have the tape enter at a lower elevation than it exits in order to store the tape underground to avoid wear and to lower the center of gravity of the system.

Regarding claim 2, Niemkiewicz teaches the device of claim 1, wherein the tape (H) travels between the first and second horizontal sheave rollers (#20, #60; Fig. 4).



Regarding claim 4, Niemkiewicz teaches the device of claim 1, positioned with respect to an energy absorbing braking system (E, G; column 2, lines 43-45) and a runway edge sheave (#22), wherein the device provides the ability to adjust inclination of the tape (annotated figure) with respect to the energy absorbing braking system and the runway edge sheave (from an angle to a horizontal exit angle, Fig. 4).

Regarding claim 5, Niemkiewicz teaches the device of claim 4, wherein the tape is twisted from horizontal to vertical at any point between the energy absorbing braking system (E,G), the tape elevation adjustment device (K), and the runway edge sheave (#22) (Fig. 2, between K and #22).

Regarding claim 6, Niemkiewicz teaches the device of claim 1, wherein the first horizontal sheave roller comprises an upper sheave roller (#60, upper) and wherein the second horizontal sheave roller comprises a lower sheave roller (#60, lower).

Regarding claim 7, Niemkiewicz teaches the device of claim 6, wherein the upper sheave roller (#60, upper) prevents the tape from lifting up off of the lower horizontal sheave roller (#60) (Fig. 4, #60, upper prevents upwards movement of tape due to location).

Regarding claim 8, Niemkiewicz teaches the device of claim 1, further comprising a mounting plate (annotated figure, bottom of housing #32).

Regarding claim 11, Niemkiewicz teaches the device of claim 1, wherein the device is retrofitted into an existing aircraft arresting system by positioning the tape elevation adjustment device (K) between an existing energy absorbing braking system (E, G) and an existing runway edge sheave (#22) (See Fig. 1 for positioning). Although Niemkiewicz may be silent to the process of retrofitting, this is a product-by-process limitation. Because the limitations of the claimed product read upon the prior art of Niemkiewicz, the claim is unpatentable even if the product of Niemkiewicz was made by a different process (MPEP 2113).

Regarding claim 12, Niemkiewicz teaches the device of claim 1, wherein the device is installed into a new aircraft arresting system. Although Niemkiewicz may be silent to the process of installment of the claimed device, this is a product-by-process limitation. Because the limitations of the claimed product read upon the prior art of Niemkiewicz, the claim is unpatentable even if the product of Niemkiewicz was made by a different process (MPEP 2113).

Regarding claim 13, Niemkiewicz teaches the device of claim 1, wherein the first horizontal sheave roller and the second horizontal sheave roller have the same or similar diameter (Fig. 4, #60 are both the same size).


    PNG
    media_image1.png
    351
    544
    media_image1.png
    Greyscale


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niemkiewicz (US 3589651) as applied to claim 8 above, and further in view of Van Zelm (GB 840540).

Regarding claim 9, Niemkiewicz teaches the device of claim 8. Niemkiewicz does not teach the additional anchoring feature. Van Zelm teaches an additional anchoring feature (#1, #13) configured to be anchored to soil (page 2, lines 82-85) for a mobile installation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Niemkiewicz with the anchoring feature of Van Zelm. Doing so would anchor the device to withstand transverse load (Van Zelm, page 2, lines 81-82).

Regarding claim 10, Niemkiewicz teaches the device of claim 9. Niemkiewicz does not teach an additional anchoring feature. Van Zelm teaches wherein the additional anchoring feature comprises a soil install mounting plate (#1) and one or more stakes (#13).

Response to Arguments
Applicant’s arguments with respect to claims 1 and subsequently claims 2-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647